Citation Nr: 1223281	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  10-20 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to Agent Orange (herbicide) exposure.

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities.

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities.

4.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1965 to October 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by which the RO denied entitlement to the benefits sought herein.

The Veteran testified at hearing before the undersigned Veterans Law Judge at the RO in Nashville, Tennessee in January 2012.  A transcript of the hearing has been associated with the record.

The issue of entitlement to service connection for stomach problems has been raised by the record (see April 2010 claim), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over is, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran did not have "service in the Republic of Vietnam" and was not exposed to herbicides during active service. 

2.  Symptoms of diabetes were not chronic in service. 

3.  Symptoms of diabetes have not been continuous since service. 

4.  Diabetes did not manifest to a compensable degree within one year of service separation. 

5.  The Veteran's diabetes is not related to service. 

6.  The Veteran did not sustain an injury or disease of peripheral neuropathy of the upper extremities in service.

7.  Symptoms of upper extremity peripheral neuropathy were not chronic in service.

8.  Symptoms of peripheral neuropathy of the upper extremities have not been continuous since service separation.

9.  The Veteran's current peripheral neuropathy of the upper extremities is not related to his active service. 

10.  Peripheral neuropathy of the upper extremities did not manifest to a compensable degree within one year of service separation.  

11.  The Veteran's upper extremity peripheral neuropathy is not caused by or permanently worsened in severity by any service-connected disability.

12.  The Veteran did not sustain an injury or disease of peripheral neuropathy of the lower extremities in service.

13.  Symptoms of lower extremity peripheral neuropathy were not chronic in service.

14.  Symptoms of peripheral neuropathy of the lower extremities have not been continuous since service separation.

15.  The Veteran's current peripheral neuropathy of the lower extremities is not related to his active service. 

16.  Peripheral neuropathy of the lower extremities did not manifest to a compensable degree within one year of service separation.  

17.  The Veteran's lower extremity peripheral neuropathy is not caused by or permanently worsened in severity by any service-connected disability.

18.  The Veteran did not experience a genitourinary injury or disease in service.

19.  Erectile dysfunction was not chronic in service. 

20.  Erectile dysfunction has not been continuous since service separation.

21.  Erectile dysfunction is not related to active service. 

22.  The Veteran's erectile dysfunction is permanently worsened in severity by a service-connected disability. 


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by service, and service connection for diabetes mellitus may not be presumed based on herbicide exposure or the one year presumption for a chronic disease.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

2.  Peripheral neuropathy of the upper extremities was not incurred in or aggravated by service, service connection for peripheral neuropathy of the upper extremities may not be presumed based on the one year presumption for a chronic disease, and it is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).

3.  Peripheral neuropathy of the lower extremities was not incurred in or aggravated by service, service connection for peripheral neuropathy of the lower extremities may not be presumed based on the one year presumption for a chronic disease, and it is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).

4.  Erectile dysfunction was not incurred in or aggravated by service; however, resolving reasonable doubt in the Veteran's favor, erectile dysfunction is aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353 -356 (April 30, 2008). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award. Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice included provisions for disability ratings and for the effective date of the claim. 

In a timely letter in January 2008, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain. 

With regard to the duty to assist, the Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service records, post-service VA clinical records, a VA genitourinary examination and addendum, and the Veteran's statements, to include his January 2012 Board hearing testimony. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is adequate.  January 2011 examination report and May 2011 addendum considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion on the issue of erectile dysfunction disease has been met.  38 C.F.R. § 3.159(c)(4).

The Board acknowledges that the Veteran has not been afforded a VA medical examination regarding the claimed diabetes mellitus and peripheral neuropathy of the upper and lower extremities; however, the Board finds that VA examinations are not necessary in order to decide these matters.  Two pivotal Court cases exist that address the need for a VA examination.  Those are Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and 
(2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: 
(1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicates that those symptoms may be associated with his active military service. 

In this case, because the weight of the evidence demonstrates that the Veteran was not exposed to herbicides in service, there was no injury to or disease of the either the endocrine system or to the nervous system in service, and these disorders had their onset years after service separation, there is no duty to provide a VA medical examination.  In this case, the service treatment records are devoid of any complaints, symptoms, or abnormal pathology indicative of diabetes mellitus or peripheral neuropathy.  The Board finds that the weight of the evidence demonstrates no continuity of diabetes mellitus or peripheral neuropathy symptoms since service separation.  Thus, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claims for service connection for diabetes mellitus and for peripheral neuropathy of the upper and lower extremities because there is nothing in service to which any current disabilities could be related by competent opinion.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's diabetes mellitus and peripheral neuropathy would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's claimed disability and his military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

The holding in Charles was clearly predicated on the existence of evidence of both in-service injury or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case regarding the claims of diabetes mellitus and peripheral neuropathy because there is no reasonable possibility that such assistance would aid in substantiating these claims.  See 38 U.S.C.A. § 5103A(a)(2) ; 38 C.F.R. § 3.159(d) . 

Again, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination regarding the claim of service connection for erectile dysfunction.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, VA clinical records, a VA medical examination and opinion regarding erectile dysfunction, and the Veteran's statements, to include his January 2012 Board hearing testimony.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as diabetes mellitus or an organic disease of the nervous system, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307.  The presumption requires that a veteran actually stepped foot on land in Vietnam.  Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.

An opinion of the General Counsel for VA interpreted that service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C. § 101(29)(A), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975, and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii).  VAOPGCPREC 27-97.  A veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  Id.  Since issuance of that General Counsel opinion, VA has reiterated its position that service in deep-water naval vessels offshore of Vietnam (as opposed to service aboard vessels in inland waterways of Vietnam) is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  66 Fed. Reg. 23166 (May 8, 2001). 

The following diseases are deemed associated with herbicide exposure, under current VA regulation: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The foregoing diseases shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. §§ 501(a), 1116 (West 2002); 38 C.F.R. § 3.309(e). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  VA regulations specify that the last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 41,442-41,449, and 61 Fed. Reg. 57,586 -57,589 (1996). 

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998). 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, 
(2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on a veteran's behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Diabetes Mellitus 

In January 2008, the Veteran filed a claim for service connection for diabetes mellitus, to include as due to herbicide exposure.  At the January 2012 Board hearing, the Veteran contended his herbicide exposure occurred in the Gulf of Tonkin where he was stationed on an aircraft carrier for six months and worked on planes returning from missions over Vietnam that had herbicide residue on them.  He did not assert presence on the landmass of Vietnam, including the inland waterways ("brown water") of Vietnam.

Having considered the Veteran's contentions and statements, and after a review of all the evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran did not have service in the Republic of Vietnam and was not exposed to herbicides in service.  The Veteran's DD Form 214 reflects the Veteran was awarded the Vietnam Service Medal and a Republic of Vietnam Campaign medal, and service records show that the Veteran served aboard the USS Franklin D. Roosevelt while the ship was in the contiguous waters of Vietnam from August 1966 to February 1967.

In May 2009, the U.S. Army and Joint Services Records Research Center (JSRRC) issued a Memorandum for Record subjected "Research Findings Regarding Navy and Coast Guard Ships During the Vietnam Era;" which noted that "to date, the JSRRC has found no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides."  The memorandum further noted that the JSRRC could not document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Part 10.l. 

A VA Compensation and Pension Service Bulletin from January 2010 included information which provided "information to assist with development in Haas-related disability claims based on herbicide exposure from Navy Veterans."  See Compensation and Pension Service Bulletin January 2010.  The Bulletin noted that VA had received information that several offshore ("blue water") vessels had operations on inland ("brown water") waterways.  The Bulletin provided a list of ships that had "brown water" operations during the Vietnam era.  Additionally, the Bulletin identified certain vessel types that operated primarily or exclusively on the inland waterways.  Submarines were not indicated to be one of these vessel types.  The USS Franklin D. Roosevelt was not listed as a vessel that had inland operations. 

The Veteran has not contended he went ashore in Vietnam during service.  There are also no other findings that suggest service in Vietnam, to include duty on inland waterways.  In light of the requirement that a veteran must have been physically present on the landmass or inland waters of the Republic of Vietnam at some point during his service in order to establish qualifying service in Vietnam, the Board finds that presumptive service connection based on exposure to herbicides is not warranted.  38 C.F.R. §§ 3.307, 3.309(e).  Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for disability due to exposure to herbicides with proof of direct causation.  Combee, 34 F.3d at 1042.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain any injury or disease of the endocrine system in service, and that diabetes mellitus symptoms were not chronic in service.  The service treatment records do not demonstrate the complaints, findings, diagnosis, or treatment of symptoms of diabetes mellitus, including no evidence of chronic symptoms of diabetes mellitus during service, and do not demonstrate any relevant endocrine system injury or disease.  

The evidence in this case includes the September 1968 service separation examination report, which contains a summary of the Veteran's significant in-service medical history.  No abnormalities were found on examination other than marks and scars.  Most saliently, the endocrine system was found to be normal at service separation.  The service separation examination report is negative for any history or complaints of symptoms of diabetes mellitus.  Neither the Veteran's history, separation examiner's findings, nor clinical examination at service separation reflect any reported history of diabetes mellitus in service, or complaints, treatment, or diagnosis of diabetes mellitus either during service or at service separation.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

The Board next finds that the weight of the evidence demonstrates that diabetes mellitus symptoms have not been continuous since service separation in October 1968.  As stated, the service separation examination revealed no clinical findings consistent with diabetes mellitus or symptoms indicative thereof.  The post-service evidence shows no history, complaints, findings, or diagnosis of diabetes mellitus after service separation until decades later in about 1999, according to VA medical records.  In his claim for benefits, the Veteran indicated that diabetes mellitus had its onset in 2000, and at the Board hearing, he testified that his diabetes mellitus began in mid 1990.  At the earliest dated asserted by the Veteran, diabetes mellitus manifested 12 years after service separation.  According to medical records, however, diabetes mellitus manifested more than 30 years after service separation.  The Veteran does not contend that diabetes mellitus symptoms were continuous since service.

The Board also finds that the weight of the evidence demonstrates that symptoms of diabetes mellitus were not continuous after service, including that diabetes did not manifest to a compensable degree within one year of service separation.  The weight of the evidence demonstrates no diabetes symptoms during the one year period after service, and no diagnosis or findings of diabetes of any severity during the one year post-service presumptive period.  See 38 C.F.R. § 4.119, Diagnostic Code7913 (2011) (diabetes mellitus is rated 10 percent when the disease is established and is managed by a restricted diet only).  The competent medical evidence shows the first assessment of diabetes in 1999.  The Veteran himself has not asserted any symptoms of diabetes mellitus before 1990, well over a year after service separation.  For these reasons, the Board finds that diabetes mellitus did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for diabetes mellitus as a chronic condition are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309(a). 

The Board finds that the weight of the evidence further demonstrates that the Veteran's diabetes is not related to service.  Regarding the Veteran's statements as to the cause of the current diabetes mellitus (coming into contact with herbicide residue of aircraft returning from missions in Vietnam), the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  However, in this case, the cause of the Veteran's diabetes mellitus involves a complex medical etiological question because it deals with the origin and progression of the Veteran's diabetes mellitus.  The Veteran is competent to relate symptoms of diabetes mellitus that he experienced at any time, but he is not competent to opine on whether there is a link between the current diabetes and active service, including to the alleged exposure to herbicides, because such diagnosis requires specific, highly specialized, medical knowledge and training that the Veteran is not shown to possess.  See Rucker, 10 Vet. App. at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer). 

Based on the evidence of record, there is no competent or credible evidence of a relationship between the Veteran's current diabetes mellitus and active duty service, including no credible evidence of chronic symptoms of diabetes in service, symptoms of diabetes within one year of service separation, or continuity of symptomatology of diabetes which would serve either as a nexus to service or as the basis for a medical nexus opinion.  Charles, 16 Vet. App. at 374.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for diabetes mellitus, including presumptively as a chronic disease and as due to herbicide exposure, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Peripheral Neuropathy of the Upper and Lower Extremities 

The Veteran has claimed service connection for peripheral neuropathy of the upper extremity and lower extremities.  He essentially contends that these disorders are due to diabetes mellitus, which is not a service-connected disability.  While these claims appear to be for secondary service connection, the Board will also consider whether peripheral neuropathy of the upper and lower extremities is directly related to service.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that peripheral neuropathy of either the upper or lower extremities did not have its onset in service.  The weight of the evidence demonstrates no in-service injury or disease of the peripheral nerves or even chronic symptoms of peripheral nerve disorder during service.  The service treatment records reveal no symptoms of peripheral neuropathy of either the upper or lower extremities.  The September 1968 service separation examination report does not indicate any peripheral neuropathy.  Indeed, the upper and lower extremities were explicitly found to be normal.  The clinical examination at service separation does not reflect a diagnosis of peripheral neuropathy.  The Veteran has also not contended that peripheral neuropathy was chronic in service.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of a peripheral neuropathy of either the upper or lower extremities have not been continuous since service separation in October 1968.  As indicated, the service separation examination report does not reflect any complaints consistent with peripheral neuropathy and no diagnoses suggestive of peripheral neuropathy.  Indeed, both the upper and lower extremities were found to be normal.  Following service separation, the evidence of record shows no complaints, diagnosis, or treatment for any peripheral neuropathy of the hands and feet until approximately 2002.  The Veteran, moreover, has not alleged continuity of symptomatology since service of peripheral neuropathy of either the upper or lower extremities.  The evidence shows that a peripheral neuropathy of the upper extremities and lower extremities first manifested many years after service, notably over three decades after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).

The Board also finds that the weight of the evidence demonstrates that peripheral neuropathy of either the upper or lower extremities did not manifest to a compensable degree within one year of service separation.  The weight of the evidence demonstrates no symptoms of peripheral neuropathy during the one year period after service, and no diagnosis or findings of peripheral neuropathy of any severity during the one year post-service presumptive period.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8515 and 8521 (2011) (mild incomplete paralysis of the median nerve is rated 10 percent disabling as is mild incomplete paralysis of the popliteal nerve).  The evidence shows the first signs of peripheral neuropathy occurred in about 2002, and the Veteran does not assert peripheral neuropathy in the first post-service year.  For these reasons, the Board finds that peripheral neuropathy of the upper and lower extremities, first diagnosed over three decades after service separation, did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for peripheral neuropathy of the upper and lower extremities are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309(a).  

Further, there is no medical opinion that relates the current peripheral neuropathy of the upper and lower extremities to service, and no factual basis for such an opinion, because there was no in-service injury or disease of the hands or feet, no chronic symptoms in service, and no continuous symptoms since service separation that could either serve as a nexus to service or as a factual basis for a medical nexus opinion.  Any such purported opinion of nexus to service, moreover, would be speculative because there is no in-service injury, disease, or event to which any currently diagnosed peripheral neuropathy could be related.  Furthermore, as service connection has been denied for diabetes mellitus, service connection on a secondary basis for peripheral neuropathy of the upper and lower extremities as secondary to it is barred as a matter of law.  38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 426 (1994).

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claims for service connection for peripheral neuropathy of the upper and lower extremities, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application regarding either one.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Service connection for Erectile Dysfunction 

The Veteran has claimed service connection for erectile dysfunction.  He essentially contends that service connection for the disorder is warranted on a secondary basis as due to a service-connected disability.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that erectile dysfunction did not have its onset in service.  The weight of the evidence demonstrates no relevant in-service injury or disease of the genitourinary system, or even chronic symptoms of genitourinary disorder during service.  The service treatment records reveal no symptoms or complaints, diagnosis, or treatment of erectile dysfunction.  The September 1968 service separation examination report does not indicate any history, complaints, or findings of erectile dysfunction.  Indeed, the genitourinary system was found to be normal.  The clinical examination at service separation does not reflect findings or a diagnosis of erectile dysfunction.  The Veteran has also not contended that erectile dysfunction was chronic in service.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of erectile dysfunction have not been continuous since service separation in October 1968.  As indicated, the service separation examination report does not reflect any complaints consistent with erectile dysfunction and no diagnoses suggestive of erectile dysfunction.  Following service separation, the evidence of record shows no complaints, diagnosis, or treatment for erectile dysfunction until 2005.  The Veteran, moreover, has not alleged continuity of symptomatology since service of erectile dysfunction.  The evidence shows that erectile dysfunction first manifested many years after service, notably almost four decades after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).

Further, there is no medical opinion that relates the current erectile dysfunction to service.  In January 2011, the Veteran was afforded a VA genitourinary examination.  The examination report reflects that the onset of erectile dysfunction was in 2005, and that the cause of erectile dysfunction was the medication taken for the treatment of posttraumatic stress disorder (PTSD).  The Veteran did not start taking medication for PTSD until 2010.  In any event, the Board reiterates that no medical opinion relates the Veteran's erectile dysfunction to service, and the Veteran himself does not allege a direct nexus between erectile dysfunction and service.  As such, the Board finds that erectile dysfunction is not directly related to service.  38 C.F.R. § 3.303(d).

To prevail on the issue of secondary service causation, the record must show 
(1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17.  Under Allen, secondary may be granted for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  Allen, 7 Vet. App. at 448.  

In relevant part, service connection for PTSD has been established.  On VA genitourinary examination in January 2011, the VA examiner opined that the Veteran's erectile dysfunction was most likely a psychological condition and that the most likely etiology was the medication taken for the treatment of PTSD.  The examination report also reflects that the Veteran began to experience erectile dysfunction in 2005 and that the Veteran did not begin to use psychotropic medication until 2009.  It follows that erectile dysfunction cannot be secondary to PTSD medication, as they were begun after the onset of erectile dysfunction.

In May 2011, the January 2011 VA examiner clarified his opinion regarding the origins of the Veteran's erectile dysfunction.  After reviewing the claims file, the examiner stated that the Veteran's erectile dysfunction was at least as likely as not related to PTSD and worsened by psychotropic medication for PTSD, hypertension, and diabetes mellitus.  The examiner explained that the Veteran's hypertension and diabetes mellitus were more likely than not the culprits in worsening his erectile dysfunction and that the use of the PTSD medication the Veteran was taking as well as PTSD itself could contribute to erectile dysfunction.  The examiner discussed the Veteran's PTSD-inducing in-service stressors and asserted that the Veteran's PTSD symptoms likely started at that time.  The examiner further asserted that diabetes mellitus and hypertension did not manifest until decades after service separation.  Diabetes mellitus and hypertension, according to the examiner, were risk factors for erectile dysfunction whereas Citalopram, the Veteran's PTSD medication, had erectile dysfunction as part of its side effect profile.  As well, according to the examiner, the psychological component of PTSD could hinder libido.

The Board does not find credible the January 2011 VA examiner's assertions regarding symptoms of PTSD being present since service, as the Veteran did not file a claim of service connection for PTSD until November 2009, did not start taking psychotropic medication until 2009, and did not receive a formal diagnosis of PTSD until the VA PTSD examination in February 2010.  There is no indication of record, to include comments from the Veteran, of PTSD manifesting close-in-time to service.  As well, even if the Veteran's PTSD manifested in or shortly after service, his erectile dysfunction did not manifest until decades later, after the onset of diabetes mellitus and hypertension.  As such, again, the Board does not find credible the VA examiner's finding of a link between PTSD, in and of itself, and erectile dysfunction.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (in adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence); see also Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001) (recognizing the Board's inherent fact-finding ability).  Thus, service connection for erectile dysfunction as secondary to PTSD is not warranted.  38 C.F.R. § 3.310.  Similarly, as diabetes mellitus and hypertension are not service-connected disabilities, service connection for erectile dysfunction as secondary to them is barred as a matter of law.  38 C.F.R. § 3.310; Sabonis, supra.

The Board does find credible the May 2011 explanation that the Veteran's erectile dysfunction is aggravated by the medication he is taking for PTSD.  The examiner explained that erectile dysfunction was a listed side effect of the particular medication the Veteran was taking.  For this reason, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran's erectile dysfunction is permanently worsened in severity by the medication taken for the service-connected PTSD.  See Prejean, 13 Vet. App. 448-9 (holding that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's erectile dysfunction is aggravated by a service-connected disability, and secondary service connection for erectile dysfunction on the basis of aggravation as secondary to PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310; Allen, supra.


ORDER

Service connection for diabetes mellitus is denied.

Service connection for peripheral neuropathy of the upper extremities is denied.

Service connection for peripheral neuropathy of the lower extremities is denied.

Service connection for erectile dysfunction, to the extent that it is aggravated by service-connected PTSD, is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


